Citation Nr: 0925074	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-14 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable disability rating for service-
connected drug induced psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board notes that the Veteran's appeal is now under the 
jurisdiction of the Des Moines, Iowa RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim of entitlement to an increased, 
compensable rating for drug induced psychosis was received 
after October 31, 1990.


CONCLUSION OF LAW

As a matter of law, the criteria for a compensable evaluation 
for service-connected drug induced psychosis have not been 
met.  38 U.S.C.A. §§ 105, 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.301, 4.130, Diagnostic Code 9210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

However, in this case, the Veteran's service-connected 
disability arises from the Veteran's willful misconduct 
during service.  For claims filed after October 31, 1990, 
Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, prohibits payment of compensation for any 
disability that is "a result of the [V]eteran's own . . . 
abuse of alcohol or drugs."  Therefore, the Board finds that 
this claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, (1994); 38 C.F.R. § 3.301 (a) (2008).  
In a case such as this, where the law is dispositive, there 
is no additional information or evidence that could be 
obtained to substantiate the claim, and the VCAA is not 
applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim).  Accordingly, the 
Board has decided this issue on the current record without 
any further consideration of the VCAA, and will deny the 
Veteran's claim solely because of a lack of entitlement under 
the law.

In any event, the Board does note a June 2008 letter which 
advised the Veteran of the above requirements.  Although this 
letter was issued after the initial adjudication by the AOJ 
in February 2003, subsequently, in August 2008, a 
supplemental statement of the case (SSOC) was issued.  A SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Shinseki v. Sanders, 556 U.S. - 
(2009).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VAMC treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  The Veteran was also afforded VA 
examinations in January 2003, May 2004 and April 2007 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently in receipt of a 
noncompensable disability evaluation for his service-
connected drug induced psychosis.  Under Diagnostic Code 
9201, a non compensable evaluation is assigned when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

However, as was noted above, the Veteran's service-connected 
psychiatric disorder is the result of the Veteran's own abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 310, 331; OBRA 1990 § 
8052(b), 104 Stat. at 1388-351.  

In this case, the Veteran properly established service 
connection prior to October 31, 1990.  In this regard, 
service connection for drug induced psychosis was granted in 
an October 1974 rating decision, assigning a 50 percent 
evaluation, effective from December 1973.  However, on a 
November 1975 VA mental status examination, the examiner 
noted that the Veteran had no psychiatric diagnosis at that 
time.  Accordingly, in December 1975, a rating decision was 
issued which reduced the Veteran's disability evaluation to 
30 percent.  In the December 1975 decision, the RO explained 
that on the current VA examination, the Veteran had no 
complaints whatsoever.  He stated that he was doing well and 
had no psychiatric problems.  He also denied any illicit use 
of drugs at that time.  He was found to be totally logical 
and coherent with no evidence of hallucinations, delusions, 
obsessions or compulsions.  He was oriented in all three 
spheres.  Therefore the diagnosis was "no psychiatric 
diagnosis at this time."  Therefore, the RO explained that 
the condition as diagnosed did not support a compensable 
evaluation, but the RO noted that it would follow the general 
policy of gradual reduction in such a situation.  As such, 
the Veteran's disability evaluation was reduced from 50 
percent to 30 percent disabling, effective from April 1, 
1976.  

Subsequently, the Veteran was scheduled for a VA examination 
in November 1976.  The Veteran was unable to attend that 
examination because he was incarcerated at that time.  The 
Veteran was sent a letter in December 1976 stating that for 
continuing benefits for his service-connected disability, he 
may submit a report form prison medical authorities, which 
should include diagnosis, symptoms and treatment.  The 
Veteran was advised that if such a report were not received 
in 60 days, his compensation benefits would be discontinued 
on the basis that his service-connected disability was 
considered in full remission.  The Veteran did not submit any 
additional evidence.  Therefore, in March 1977, a rating 
decision was issued that further reduced the Veteran's 
disability evaluation from 30 percent to noncompensable.  In 
that decision, the RO explained that on the basis of the 
October 1975 VA examination, which revealed no psychiatric 
diagnosis, the evaluation was reduced from 50 percent to 30 
percent.  The Veteran was now incarcerated and failed to 
submit any evidence of a current psychiatric diagnosis, 
symptoms and/or treatment.  Accordingly, the RO concluded 
that the Veteran's service-connected disability was in full 
remission.  The Veteran did not appeal that decision, and it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103 (2008).

In September 2002, the Veteran filed a claim for an increased 
evaluation for his service-connected drug induced psychosis.  
The Veteran stated that he was receiving 30 percent service-
connected disability payments prior to being incarcerated, 
and that during that time, he was reduced to a noncompensable 
evaluation.  He stated that he wished to reinstate his 30 
percent evaluation. 

However, pursuant to VAOPGCPREC 2-98, OBRA 1990 § 8052 
applies to increased rating claims.  In this regard, the 
amendments to sections 1110 and 1131 made by OBRA 1990 § 8052 
provide that "no compensation shall be paid" for a 
substance-abuse disability, for claims filed after October 
31, 1990.  Since a claim for increase is a distinct claim 
from the original claim on which the underlying benefit was 
awarded, the amendments to sections 1110 and 1131 would apply 
to a claim for increase, including an increased-rating claim, 
filed after October 31, 1990.  Therefore, in summary, the 
amendments to sections 1110 and 1131 prohibit any increase in 
compensation, based on a claim filed after October 31, 1990, 
but do not otherwise affect an award established on the basis 
of a claim filed on or before October 31, 1990, so long as 
factually supported.  

In this case, the Veteran's claim for an increased rating was 
received in September 2002, well after October 31, 1990.  
Therefore, for the reasons and bases described above, the 
assignment of an increased, compensable rating for the 
Veteran's service-connected drug induced psychosis is barred 
by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where, the law, and not the evidence, is dispositive of the 
claim, the claim should be denied because of lack of legal 
merit or of entitlement under the law).

The Board does observe the Veteran's argument that he has 
subsequently been diagnosed with schizoaffective disorder, 
and that his drug induced psychosis was either misdiagnosed 
or is secondary to his schizoaffective disorder.  This 
question was addressed by the April 2007 VA examiner.  A 
November 2007 addendum was attached to that VA examination 
report.  In the addendum, the VA examiner indicated that the 
Veteran's schizoaffective disorder was less likely to have 
resulted from active duty "sources" than from other 
"sources" or causes.  As rationale for this opinion, the 
examiner explained that the Veteran did not meet the criteria 
for schizoaffective disorder in 1973 and admitted that his 
psychotic symptoms were associated with drug use.  The 
diagnosis of schizoaffective disorder appeared to be a new 
diagnosis, regarded as arising independently and subsequent 
to discharge.  Hallucinogen persisting perception disorder 
referred to the same symptoms as atypical psychosis and did 
not represent a new diagnosis.  The examiner continued that, 
in his opinion, the Veteran's drug use caused the psychosis, 
essentially the opposite of any mental disorder causing the 
drug use.  

Accordingly, in a February 2008 rating decision, the RO 
denied entitlement to service connection for schizoaffective 
disorder.  The Veteran did not appeal that decision, and it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103 (2008).

In summary, while the Board sympathizes with the Veteran's 
situation, there is no legal basis upon which to award an 
increased disability evaluation for the Veteran's service-
connected drug induced psychosis.  The Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'"  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992).  The Board has no authority to 
grant the benefit sought on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2008); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) 
("[N]o equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress.")  Since the law is 
dispositive in this case, the Board must deny the claim on 
the ground of the lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, a 
compensable evaluation for the Veteran's service-connected 
drug induced psychosis is not warranted. 


ORDER

Entitlement to a compensable disability rating for service-
connected drug induced psychosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


